Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21 and 27 are rejected under 35 U.S.C. 112(a) because excluding missing landmarks in the image from the 3D object isn’t in the specification, thus is new matter.  The examiner was unable to find where in the specification “excluding the one or more object landmarks that are missing from the identified object from being included in the three-dimensional representation of the object” is covered.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 27 are rejected under 35 U.S.C. 112(b) because it is unclear how or why missing landmarks in the identified object would be excluded from the generated 3D object.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 10, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US PGPUB 20170372505) in view of Kramer et al. (US PGPUB 20170329413).
As per claim 1, Bhat discloses a computer implemented method for creating a three-dimensional reconstruction from a two-dimensional image (Bhat, abstract), the method comprising:
 5receiving a two-dimensional image (Bhat, abstract, where a single 2D image is input)
 identifying an object in the image to be reconstructed and identifying a type of said object (Bhat, Fig. 3 and para. 67, where the 2D image is input into a 3D face factorization process where the hair and other facial features and accessories (e.g. facial hair and glasses) are identified);
 spatially anchoring a pre-determined set of object landmarks within the image (Bhat, para. 9, “determine a position for each of a plurality of facial landmarks in the image by performing a Mnemonic Descent Method (MDM) using a CNN and an RNN that are jointly trained. The determining of the position of each of the landmarks is performed by: aligning each of the landmarks at positions aligned to a center of the face in the image, and iteratively re-calculating the position of each of the plurality of landmarks until a threshold value is met. The re-calculating is performed by: obtaining a patch of pixels of a predetermined size surrounding the position of each of the plurality of landmarks, applying the patch for each of the plurality of descriptors to the CNN to generate an N length descriptor describing each patch, concatenating the N length descriptors of each patch to generate a descriptor encapsulating all of the patches, projecting the descriptor encapsulating all of the patches through the RNN to determine an adjustment amount for each of the plurality of landmarks, and updating the landmarks based on the current position of each of the plurality of landmarks and the adjustment amount of each of the plurality of landmarks”);
 extracting a two-dimensional image representation from each object landmark (Bhat, para. 9, where “obtaining a patch of pixels of a predetermined size surrounding the position of each of the plurality of landmarks” maps to extracting a 2D image representation from each object landmark);
identifying one or more object features that are missing from the identified object (Bhat, para. 91, where missing features are identified and filled in);
 1oestimating a respective three-dimensional representation for the respective two- dimensional image representations including limiting the effect of the one or more object features that are missing from the identified object (Bhat, para. 91, “these missing features can be “filled in” to allow the head to be viewed from any arbitrary viewpoint. To do so, processes in accordance to some embodiments of the invention perform a “filling” process to “fill in” holes left in the model” and “when the final texture is projected to a 3D geometry to generate a 3D static model”); and
combining the respective three-dimensional representations resulting in a fused three-dimensional representation of the object (Bhat, para. 91, where the missing portions are projected onto 3D geometry in order to generate a 3D static model).
Bhat discloses creating a 3D avatar of a user’s head from a single image and filling in holes with an appropriate skin tone, but doesn’t specifically teach identifying and limiting the effect of missing landmarks.  However Kramer discloses identifying one or more object landmarks that are missing from the identified object (Kramer, para. 436-438, where it is determined if a hand or finger joint is missing); and estimating a respective three-dimensional representation for the respective two- dimensional image representations including limiting the effect of the one or more object landmarks that are missing from the identified object (Kramer, para. 436-438, where, if a hand/finger joint is missing, the effect of the missing joint is limited by either using the ”last known” state or falling back to a “best guess range” for the location of the joint).
Bhat and Kramer are analogous since both of them are dealing with the determination and processing of missing landmarks in a single image of humans. Bhat provides a way of filling in missing features when generating a 3D model/avatar from a single image. Kramer provides a way of replacing a missing joint from an image with the last known location or a “best guess” as to the current location. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using the last known location of a body joint taught by Kramer into the modified invention of Bhat such that the system will be able to better support “handedness agnosticism” so that multi-hand gestures of either hand are permitted to satisfy pose requirements (Kramer, para. 439).

As per claim 4, claim 1 is incorporated and Bhat doesn’t disclose but Kramer discloses wherein the receiving further comprises receiving a plurality of images, wherein spatially anchoring, extracting, estimating and combining are done for each received image in real-time (Kramer, Figs. 1C-1E and paras. 164-168 and 170). 
See claim 1 rejection for reason to combine.

As per claim 9, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory and processors, which are disclosed by Bhat at para. 64), thus they are rejected on similar grounds.

As per claim 10, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer-readable medium which is disclosed by Bhat at para. 64, thus they are rejected on similar grounds.

As per claim 22, claim 1 is incorporated and Bhat in view of Kramer discloses determining that the one or more object landmarks that are missing from the identified object are not visible in the two-dimensional image (Bhat, para. 91, where missing features are identified and filled in; this means they are holes and thus not visible in the 2D image). 

As per claim 28, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 22, thus they are rejected on similar grounds.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US PGPUB 20170372505) in view of Kramer et al. (US PGPUB 20170329413) as applied to claim 1 above, and in further view of Zhang et al. (NPL “Learning 3D faces from 2D images via Stacked Contractive Autoencoder”) (hereinafter Jian Zhang).
As per claim 2, claim 1 is incorporated and Bhat in view of Kramer doesn’t disclose but Jian Zhang discloses wherein spatially anchoring, extracting, estimating and combining are performed in an encoder neural network (Jian Zhang, abstract and introduction, where an autoencoder is used to learn 3D faces from a single 2D face image).  
Bhat in view of Kramer and Jian Zhang are analogous since both of them are dealing with the generation of 3D objects from 2D images. Bhat in view of Kramer provides a way of generating a 3D model of a human body from 2D images. Jian Zhang provides a way of generating a 3D model of a face from a 2D image using an autoencoder neural network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the autoencoder taught by Jian Zhang into the modified invention of Bhat in view of Kramer such that the system will use a type of neural network that is more suited to data reconstruction (Jian Zhang, p. 68, second paragraph).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US PGPUB 20170372505) in view of Kramer et al. (US PGPUB 20170329413) in further view of Zhang et al. (NPL “Learning 3D faces from 2D images via Stacked Contractive Autoencoder”) (hereinafter Jian Zhang) as applied to claim 2 above, and in further view of Zhang et al. (NPL “When 3D Reconstruction Meets Ubiquitous RGB-D Images”)  (hereinafter Quanshi Zhang).
As per claim 3, claim 2 is incorporated and Bhat in view of Kramer and Jian Zhang doesn’t disclose but Quanshi Zhang discloses wherein the encoder neural network is one of a plurality of encoder networks, the method further comprising choosing the encoder neural 20network based on the identified object type (Quanshi Zhang, abstract and introduction, Section “Proposed Method”, where a model for each category is trained to encode category-specific knowledge for 3D reconstruction and a category detector is used for determining a category of the object in the image).
Bhat in view of Kramer and Jian Zhang and Quanshi Zhang are analogous since both of them are dealing with the determination and generation of 3D models from images. Bhat in view of Kramer and Jian Zhang provides a way of generating a 3D model of a human body from 2D images using an encoder. Quanshi Zhang provides a way of determining a category of an object in an image and using a neural network for building its 3D model based on the category. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of a neural network for a specific category taught by Quanshi Zhang into the modified invention of Bhat in view of Kramer and Jian Zhang such that the system will be able to take into account variations in an object structure from its category (Quanshi Zhang, abstract).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US PGPUB 20170372505) in view of Kramer et al. (US PGPUB 20170329413) in further view of Zhang et al. (NPL “Learning 3D faces from 2D images via Stacked Contractive Autoencoder”) as applied to claim 1 above, and in further view of Sanzari et al. (NPL “Bayesian Image Based 3D Pose Estimation”).
As per claim 5, claim 1 is incorporated and Bhat in view of Kramer doesn’t disclose but Sanzari discloses wherein the combining further comprises:  decoupling respective estimated three-dimensional representations of object landmarks which are kinematically independent (Sanzari, Section 1, p. 566, “we divide the human body into different parts and we study the idiosyncratic motion behavior of each part independently from the others” and Section 3, “Breaking down the skeleton into groups is motivated by the idiosyncratic motion of body parts”); and
wherein each respective estimated three-dimensional representation comprises a 30corresponding set of possible orientation angles of the respective object landmark  (Sanzari, Section 2, propose to learn pose-dependent joint angle limits from a MoCap dataset,  to form a prior for estimating the 3D poses, together with the camera parameters“ and Section 3, subsection “2D Joints Estimation from Monocular Images”, p. 571, “We have decided to consider a pyramid with levels equal to 0 and 1 and 8 bins spanning an angle of 360◦, for each joint in the group”; thus the possible orientation angles are divided into bins as part of the PHOG process (Pyramid Histogram of Oriented Gradients)),
the method further comprising applying a weighting to each orientation angle in the set of possible orientation angles based on a kinematic association of the respective object 25landmark to the respective possible orientation and visibility of the landmark in the received image  (Sanzari, Section 4, p. 573, where the use of the Dirichlet process mixture model is used to assign probabilities to different joint rotations; this maps to applying a weighting to each orientation angle).  
Bhat in view of Kramer and Sanzari are analogous since both of them are dealing with the generation of 3D objects from 2D images. Bhat in view of Kramer provides a way of generating a 3D model of a human body from 2D images. Sanzari provides a way of applying a weighting to each orientation angle of the body using a Dirichlet process and different possible angles being split up into bins. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the weighting of orientation angles taught by Sanzari to the invention taught by Bhat in view of Kramer so that the 3D pose can be more accurately reconstructed in images of previously unseen subjects (Sanzari, abstract).

As per claim 6, claim 5 is incorporated and Bhat in view of Kramer doesn’t disclose but Sanzari discloses wherein prior to the weighting, the method further 5comprising identifying object landmarks, within a predetermined set of object landmarks, which are not visible in the two-dimensional image  (Sanzari, Section 5, subsection “3D Pose Estimation”, “the 2D joint positions in the image are estimated by using [2], and they are grouped together forming the groups of Fig. 2” which maps to identifying only visible joints).  
See claim 5 rejection for reason to combine.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US PGPUB 20170372505) in view of Kramer et al. (US PGPUB 20170329413) in further view of Zhang et al. (NPL “Learning 3D faces from 2D images via Stacked Contractive Autoencoder”) as applied to claim 1 above, and in further view of Kanazawa et al. (NPL “End-to-End Recovery of Human Shape and Pose”).
As per claim 7, claim 1 is incorporated and Bhat in view of Kramer doesn’t disclose but Kanazawa discloses wherein the method further comprises applying the fused three-dimensional representation of the object to a part-based three-dimensional 10shape representation model (Kanazawa, second page, first column, third paragraph, where the relative 3D rotation matrices for each joint are determined for each joint in the kinematic tree, which maps to a 3D shape representation model).  
Bhat in view of Kramer and Kanazawa are analogous since both of them are dealing with the generation of 3D objects from 2D images. Bhat in view of Kramer provides a way of generating a 3D model of a human body from 2D images. Kanazawa provides a way of representing a hand model as a kinematic tree. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the kinematic tree representation of a hand taught by Kanazawa into the modified invention of Bhat in view of Kramer such that the system will be able to ensure that limbs are symmetric and of valid length, and the model implicitly learns the joint angle limits from datasets of 3D body models (Kanazawa, second page, first column, third paragraph).

As per claim 8, claim 7 is incorporated and Bhat in view of Kramer doesn’t disclose but Kanazawa discloses wherein the part-based three-dimensional shape representation model is a kinematic tree (Kanazawa, second page, first column, third paragraph, where the relative 3D rotation matrices for each joint are determined for each joint in the kinematic tree, which maps to a 3D shape representation model).
See claim 7 rejection for reason to combine. 

Claims 20, 21, 23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US PGPUB 20170372505) in view of Kramer et al. (US PGPUB 20170329413) as applied to claims 1 and 9 above, and in further view of Chen et al. (US Patent 10319094B1).
As per claim 20, claim 1 is incorporated and Bhat in view of Kramer doesn’t disclose but Chen discloses computing a maximum of an output of a two-dimensional joint detection module to identify the set of object landmarks; comparing the maximum to a threshold (Chen, 22:59-23:16, where the number of landmarks detected on the vehicle image is compared with a threshold (i.e. three)); and 
in response to determining that the maximum fails to transgress the threshold, determining that the object landmark of the set of object landmarks corresponds to the one or more object landmarks that are missing from the identified object (Chen, 22:59-23:16, where, if not enough landmarks are detected, then the system is unable to estimate the position of the missing, not-visible landmarks).

As per claim 21, claim 20 is incorporated and Bhat in view of Kramer doesn’t disclose but Chen discloses further comprising excluding the one or more object landmarks that are missing from the identified object from being included in the three-dimensional representation of the object (Chen, 22:59-23:16, where, if not enough landmarks are detected, then the system is unable to estimate the position of the missing, not-visible landmarks).
See claim 20 rejection for reason to combine.

As per claim 23, claim 22 is incorporated and Bhat in view of Kramer doesn’t disclose but Chen discloses further comprising:  identifying a plurality of object landmarks that are expected to be present based on the identified type of object (Chen, 22:59-23:16, where the locations of existing landmarks are used along with the type of target vehicle to determine the locations of missing landmarks in the damaged vehicle image). 
Bhat in view of Kramer and Chen are analogous since both of them are dealing with the determination and processing of missing landmarks in a single image of an object. Bhat in view of Kramer provides a way of filling in missing features when generating a 3D model/avatar from a single image. Chen provides a way of determining the landmarks expected to be present and their locations based on the type of object (vehicle type). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the lower weights assigned when a joint isn’t visible taught by Chen into the modified invention of Bhat in view of Kramer such that the system will be able to reduce the confidence in a joint location when it isn’t visible (Chen, 22:59-23:16).

As per claim 26, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 20, thus they are rejected on similar grounds.

As per claim 27, claim 26 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 21, thus they are rejected on similar grounds.

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US PGPUB 20170372505) in view of Kramer et al. (US PGPUB 20170329413) as applied to claims 1 and 9 above, and in further view of Zanfir et al. (NPL “Monocular 3D Pose and Shape Estimation of Multiple People in Natural Scenes: The Importance of Multiple Scene Constraints”).
As per claim 24, claim 1 is incorporated and Bhat in view of Kramer doesn’t disclose but Zanfir discloses further comprising assigning a lower weight to the one or more object landmarks that are missing from the identified object in generating the fused three-dimensional representation of the object (Zanfir, Section 3.3, where a joint such as an ankle is assigned a lower weight if it is not visible).  
Bhat in view of Kramer and Zanfir are analogous since both of them are dealing with the determination and processing of missing landmarks in a single image of humans. Bhat in view of Kramer provides a way of filling in missing features when generating a 3D model/avatar from a single image. Zanfir provides a way of assigning a lower weight for a joint such as an ankle that isn’t visible in an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the lower weights assigned when a joint isn’t visible taught by Zanfir into the modified invention of Bhat in view of Kramer such that the system will be able to reduce the confidence in a joint location when it isn’t visible (Zanfir, Section 3.3).

As per claim 29, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 24, thus they are rejected on similar grounds.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US PGPUB 20170372505) in view of Kramer et al. (US PGPUB 20170329413) as applied to claim 1 above, and in further view of Zadeh et al. (US PGPUB 20180204111).
As per claim 25, claim 1 is incorporated and Bhat in view of Kramer doesn’t disclose but Zadeh discloses further comprising:  determining that the type of object corresponds to an animal; and 
selecting a neural network specific to the animal to perform estimating the respective three-dimensional representation for the respective two-dimensional image representations (Zadeh, para. 1808 and 2410, where there are multiple recognizers that are trained to recognize people of different ethnicities so that one recognizes people from the Middle East and one recognizes Chinese people; para. 1682, where the trained neural networks/recognizers can be trained to generate 3D models from various 2D images).  
Bhat in view of Kramer and Zadeh are analogous since both of them are dealing with the determination and processing of missing landmarks in a single image of humans. Bhat in view of Kramer provides a way of filling in missing features when generating a 3D model/avatar from a single image. Zadeh provides a way of using different recognizers/neural networks to recognize people, people or different ethnicities, or animals, or generate a 3D model of them. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of separate neural networks for recognizing or generating 3D models of animals vs. people taught by Zadeh into the modified invention of Bhat in view of Kramer such that the system will be able to train the neural network to focus on details more specific to humans or the animal species in doing the 3D object generation (Zadeh, para. 1782-1783).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diane Wills whose telephone number is (571) 272-5583.  The examiner can normally be reached on Mondays through Fridays, 9am through 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANE M WILLS/Primary Examiner, Art Unit 2619